COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00165-CV


Jennifer Simpson Black                    §    From County Court at Law No. 2

                                          §    of Denton County (CV-2012-02212)
v.
                                          §    April 23, 2015

Cheryl Dietzman d/b/a DS Bader &          §    Per Curiam
Associates


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jennifer Simpson Black shall pay all of

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM